Citation Nr: 0728506	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO. 03-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).

2. Entitlement to special home adaptation under 38 U.S.C.A. 
§ 2101(b).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 until 
November 1945. The record reflects the veteran was Prisoner 
of War from February 1944 until April 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in August 2004 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 

The appeal initially included claims for entitlement to 
service connection for chronic obstructive pulmonary disease, 
an enlarged prostate, and post-traumatic arthritis; 
entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), an increased evaluation for bilateral 
hearing loss, an increased evaluation for headaches, an 
increased evaluation for dysentery, and increased evaluation 
for malnutrition; and entitlement to special monthly pension 
on account of being in need of the aid and attendance of 
another person. Subsequently, the RO granted service 
connection for chronic obstructive pulmonary disease and 
granted entitlement to special monthly pension on account of 
being in need of aid and attendance in a January 2006 rating 
decision. This represents a total grant of the benefits 
sought on appeal. The veteran has not filed a separate notice 
of disagreement concerning the disability rating evaluation 
or effective date of either claim. See Grantham v. Brown, 114 
F.3d 1156 (1997). Similarly, the January 2006 rating decision 
granted a total disability evaluation for PTSD. This also 
represents a total grant of benefits. See A.B. v. Brown, 6 
Vet. App. 35 (1993). As such, these issues are not before the 
Board for appellate review.

Concerning the remaining claims of entitlement to service 
connection for an enlarged prostate and post-traumatic 
arthritis and entitlement to an increased evaluation for 
bilateral hearing loss, an increased evaluation for 
headaches, an increased evaluation for dysentery, and 
increased evaluation for malnutrition, a review of the record 
discloses the veteran withdrew these claims in a September 
2006 statement. As such, these issues are not presently 
before the Board. See 38 C.F.R. § 20.204. 


FINDINGS OF FACT

1. The veteran is service-connected Post Traumatic Stress 
Disorder (PTSD), evaluated as 100 percent disabling; 
bilateral hearing loss, evaluated as 40 percent disabling; 
headaches, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hypertension with 
tachycardia, evaluated as 10 percent disabling; residuals of 
malnutrition, evaluated as noncompensable; a history of 
dysentery, evaluated as noncompensable; chronic obstructive 
pulmonary disease associated with a smoking addiction, 
evaluated as noncompensable; and a smoking addition, 
evaluated as noncompensable.

2. A July 2002 rating decision granted a total disability 
evaluation due to individual unemployability effective from 
July 1999 until September 2004, the date when a 100 percent 
evaluation was assigned for the veteran's PTSD.

3. The veteran does not have a permanent and total service-
connected disability that produces loss or loss of use of 
both extremities such as to preclude locomotion without the 
aid of braces or crutches, cane or a wheelchair; blindness of 
both eyes having only light perception, plus loss or loss of 
use of one lower extremity; or loss or loss of use of one 
lower extremity, together with residuals of an organic 
disease or injury or the loss of use of one other extremity 
which affects the function of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

4. The veteran does not have a permanent and total service-
connected disability which causes blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands. 


CONCLUSIONS OF LAW

1. The criteria for specially adapted housing have not been 
met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.809 (2006).

2. The criteria a special home adaptation grant have not been 
met. 38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.809a (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2003, 
August 2004 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The March 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination in connection with 
his claim. The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The Merits of the Claim

The veteran requests financial assistance for specially 
adapted housing that was required as a result of his service-
connected disabilities. The veteran has been entitled to 
compensation for permanent and total disability due to PTSD 
since September 2004. Prior to that, the veteran received a 
total disability evaluation based upon individual 
unemployability since July 1999. In the veteran's September 
2002 application for specially adapted housing and a special 
home adaptation grant, he explained he had trouble getting in 
and out of the shower. The veteran further indicated that VA 
physicians recommended handicapped living quarters, including 
in the bathroom. The veteran asserted he was severely limited 
in his ability to walk, stand and rise from a seated 
position. 

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. See 38 C.F.R. 
§ 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once. See 38 C.F.R. § 3.809(a). Generally, 
loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. See 38 C.F.R. § 4.63. In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved. See 38 C.F.R. § 4.63(a).

The record shows that the veteran is service-connected for 
Post Traumatic Stress Disorder (PTSD), evaluated as 100 
percent disabling; bilateral hearing loss, evaluated as 40 
percent disabling; headaches, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
hypertension with tachycardia, evaluated as 10 percent 
disabling; residuals of malnutrition, evaluated as 
noncompensable; a history of dysentery, evaluated as 
noncompensable; chronic obstructive pulmonary disease 
associated with a smoking addiction, evaluated as 
noncompensable; and a smoking addition, evaluated as 
noncompensable. His combined rating is 100 percent. 

With respect to specially adapted housing, the Board finds 
that the veteran does not meet the requirements for this 
benefit. In this regard, the veteran's service-connected PTSD 
which is considered permanent and total for disability 
compensation purposes, is not shown to have produced loss or 
loss of use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, cane or a 
wheelchair; blindness in both eyes, plus the anatomical loss 
or loss of use of one lower extremity; or the loss of use of 
one lower extremity with either the residuals of organic 
disease or injury or loss of use of one upper extremity which 
so affects the function of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair. VA medical records do not disclose the 
absence of any of the veteran's upper or lower extremities 
and a VA examination dated in October 1999 showed the 
veteran's corrected visual acuity was 20/20 bilaterally. 

While the record reflects the veteran is confined to a 
wheelchair, as noted in the March 2007 VA field examination, 
the need for a wheelchair was not due to loss or loss of use 
of his lower extremities as a result of his service-connected 
PTSD. Nor was the wheelchair required as a result of any of 
the other service-connected disabilities. In fact, a 
September 2004 VA mental examination noted that the veteran 
was wheelchair bound due to arthritis of multiple joints. 
Accordingly, the veteran does not meet the requirements for 
entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).

Similarly, the veteran is not entitled to a grant for 
necessary special home adaptations for a permanent and total 
disability which is due to blindness of both eyes or the 
anatomical loss of use of both hands. The Board observes that 
the veteran does not contend that he is blind. As noted 
above, the veteran was found to have normal corrected visual 
acuity in October 1999 and there is no evidence suggesting 
the veteran's vision has worsened since that examination. 
While the record reflects the veteran has some loss of use of 
the hands due to bilateral Dupuytren's contracture, this 
condition is not service-connected. Furthermore, there is no 
evidence this condition is a result of the veteran's service-
connected disorders. Therefore, the Board concludes that the 
veteran does not meet the requirements for a special home 
adaptation grant under the provisions of 38 U.S.C.A. § 2101 
(b). 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful. While the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which specially adapted housing or a special housing 
adaptation grant may be granted. The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Specially adapted housing under 38 U.S.C.A. § 2101(a) is 
denied.

A special home adaptation grant under 38 U.S.C.A. § 2101(b) 
is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


